                          Case 2:19-cv-01198-RFB-DJA Document 9 Filed 08/05/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Officer Lucas Turley, Sgt. David Mason and the
                    6 Las Vegas Metropolitan Police Department

                    7                                   UNITED STATES DISTRICT COURT

                    8                                       DISTRICT OF NEVADA

                    9                                                   ***

                   10 BRIAN CHURCH,                                                                  DJA
                                                                           CASE NO. 2:19-cv-1198-RFB-CWH

                   11                      Plaintiff,                      DEFENDANTS’ STIPULATION AND
                                                                           ORDER FOR EXTENSION OF TIME TO
                   12             vs.                                      FILE A RESPONSE TO PLAINTIFF’S
                                                                           COMPLAINT
                   13 OFFICER LUCAS TURLEY, in his individual
                      and official capacity; SGT. DAVID MASON,
                   14 in his official capacity; LAS VEGAS
                      METROPOLITAN POLICE DEPARTMENT;
                   15 DOE OFFICERS I through X, inclusive; and
                      ROE XI through XX, inclusive,
                   16
                                       Defendants.
                   17

                   18            COME NOW, the parties, by and through their undersigned counsel of record and hereby
                   19 stipulate and agree that the time for Defendants Officer Lucas Turley, Sgt. David Mason, and the

                   20 Las Vegas Metropolitan Police Department to file its response to Plaintiff’s Complaint, said

                   21 response being due on August 5, 2019, be extended until September 4, 2019.

                   22                                         Reason for Extension
                   23            Because of the complexity of the claims made in Plaintiff’s Complaint, Defendants require
                   24 additional time to perform an investigation prior to filing a responsive pleading. This stipulation

                   25 …

                   26 …

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4851-1504-1951.1
ATTORNEYS AT LAW
                          Case 2:19-cv-01198-RFB-DJA Document 9 Filed 08/05/19 Page 2 of 2



                    1 is made in good faith and not for the purpose of delay. This is the first extension of time requested

                    2 by counsel for filing Defendants response to Plaintiff’s Complaint.

                    3    Dated this 5th day of August, 2019.             Dated this 5th day of August, 2019.

                    4    LEWIS BRISBOIS BISGAARD & SMITH LLP             E. BRENT BRYSON, P.C.

                    5    /s/ Robert W. Freeman                           /s/ E. Brent Bryson
                         Robert W. Freeman, Esq.                         E. Brent Bryson, Esq.
                    6    Nevada Bar No. 3062                             Nevada Bar No. 4933
                         6385 S. Rainbow Blvd., Suite 600                7730 W. Sahara Avenue, Suite 109
                    7    Las Vegas, Nevada 89118                         Las Vegas, Nevada 89117
                         Attorney for Defendants                         Attorneys for Plaintiffs
                    8

                    9                                                ORDER

                   10            IT IS SO ORDERED.

                   11                       20th
                                 Dated this __ dayday of August, 2019. 2019.
                                                   of ______________,

                   12

                   13                                                _______________________________
                                                                        U.S. DISTRICT
                                                                      Daniel J. AlbregtsCOURT JUDGE
                   14                                                 United States Magistrate Judge
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4851-1504-1951.1                                 2
